974 So. 2d 515 (2008)
R.D., the Father of S.R.D-.R., a minor child, Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 1D07-4402.
District Court of Appeal of Florida, First District.
February 4, 2008.
James R. Goff, Northwest FL Legal Services, Inc., Pensacola, for Appellant.
Katie George, Chief Legal Counsel, and Eric D. Schurger, Assistant Circuit Legal Counsel, Department of Children and Families, Pensacola; Annette Lizardo, Florida Statewide Guardian Ad Litem Office, Orlando, for Appellee.
Randall Werre, Milton, for Mother.
PER CURIAM.
AFFIRMED. See In. the Interest of S.J., 639 So. 2d 183 (Fla. 4th DCA 1994).
WEBSTER, BENTON, and POLSTON, JJ., concur.